Citation Nr: 1337351	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for Osgood-Schlatter disease of the right knee, status post surgery, with residual scar and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, inter alia, granted service connection for Osgood-Schlatter disease, status post surgery, residual scar and osteoarthritis, right knee, and assigned an initial rating of 10 percent, effective October 13, 2005.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in the March 2013 SSOC) and returned the matter to the Board for further appellate consideration.

For reasons discussed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board remanded this case in September 2012 in order to obtain all outstanding VA treatment records, including records from the Los Angeles VA Medical Center (VAMC) dated after November 2008 and the Los Angeles VA outpatient clinic dated after April 2012.  The Board specifically noted that a September 2008 treatment record reflects that the Veteran began a six session course of physical therapy for his right knee at that time.  The Board also noted, however, that while the evidentiary record contained VA treatment records from the Los Angeles VAMC, records documenting physical therapy treatment after September 2008 were not associated with the record.  As a result, the Board requested that all outstanding VA treatment records be obtained and associated with the claims file.  

On remand, the RO/AMC obtained VA treatment records from the Los Angeles VAMC dated from September 2008 to December 2012, which are located in the paperless, electronic folder associated with the Veteran's claim (Virtual VA).  The Board has carefully reviewed the records obtained and notes that the records include the September 2008 treatment record (which noted the Veteran's six session course of physical therapy beginning at that time) and the March and April 2009 records which show the Veteran's brief physical therapy treatment sessions for his right knee - all of which were associated with the record at the time of the September 2012 Remand.  

Unfortunately, the records do not contain any physical therapy records dated after September 2008.  As previously noted by the Board, there is no indication that the Veteran canceled or failed to appear for any of his scheduled physical therapy sessions.  There is also no indication that the RO/AMC made a determination that the records do not exist or that further efforts to obtain those records would be futile, or gave notice to the Veteran to that effect.  See 38 C.F.R. § 3.159(c)(2) (2013).  

In this regard, the Board notes that if, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e) (2013).

Therefore, on remand, the RO/AMC must seek to obtain all physical therapy treatment records from the Los Angeles VAMC dated after September 2008 or, if such records do not exist, make a determination as to the unavailability of those records and notify the Veteran.  For the sake of efficiency, the RO should also associate with the claims file any other outstanding pertinent records of evaluation and/or treatment of the Veteran since September 2008.

The actions identified herein are consistent with duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the West Los Angeles VAMC any outstanding records of physical therapy treatment, since September 2008, along with any other outstanding, pertinent records of evaluation and/or treatment of the Veteran since that date.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

3. After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the higher rating claim on appeal in light of all pertinent evidence and legal authority. 

4. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


